Exhibit 99.1 The following reflect the Company's unaudited pro forma balance sheet as of March 31, 2013 to give effect to the transactions described herein as if they had occurred on March 31, 2013. Virtual Piggy, Inc. Pro Forma Balance Sheet March 31, 2013 Reported as of Private Private Pro Forma March 31, 2013 Placement Placement Warrant as of (unaudited) Proceeds (1) Expenses (2) Exercises (3) March 31, 2013 ASSETS CURRENT ASSETS Cash and cash equivalents $ $ $ ) $ $ Accounts Receivable Prepaid expenses TOTAL CURRENT ASSETS ) PROPERTY AND EQUIPMENT Computer equipment Furniture and fixtures Gross property and equipment - - - Less: accumulated depreciation ) ) Total property and equipment - - - OTHER ASSETS Deposits Patents and trademarks, net of accumulated amoritization of $19,047 and Total other assets - - - TOTAL ASSETS $ $ $ ) $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses TOTAL CURRENT LIABILITIES - - - CONTINGENCIES STOCKHOLDERS' EQUITY Preferred stock, $.0001 par value; 2,000,000 shares authorized; none issued and outstanding at March 31, 2013 and December 31, 2012 - - Common stock, $ .0001 par value; 150,000,000 shares authorized; 102,675,842 and 101,417,508 shares issued and outstanding at March 31, 2013 and December 31, 2012 Additional paid in capital ) Deficit accumulated during the development stage ) ) STOCKHOLDERS' EQUITY (DEFICIT) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ $ ) $ $ Notes (1) represents the issuance of 2,572,553 units consisting of 2,572,553 shares of common stock (2) represents payment of $247,176 to the Placement Agent as fees in connection with this transaction along with $25,000 in expenses paid by the Companyfor legal, escrow agent and Blue Sky filing fees (3) to give effect to the exercise of 4,840,685 existing warrants at an average exercise price of $0.28 per share
